Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Wuller on February 11, 2022.

The application has been amended as follows: 
In the Claims:
Claim 1, line 4, the phrase "are connected to the upright elements at fixed connection points" has been amended to --are pivotally connected to the upright elements--.
Claim 1, line 9, the word --comprising-- has been added after the phrase “each upright element.”
Claim 1, line 24, the phrase "a user" has been amended to –the user--.
Claim 1, the last line, the phrase "a massage-receiving body portion" has been amended to -- the massage-receiving body portion--.

Claim 7, line 2, the phrase "one crossbar element" has been amended to --one crossbar element of the pair of crossbar elements--.
Claim 8 is cancelled.
Claim 16, line 5, the phrase "a massage-receiving" has been amended to --the massage-receiving--.
Claim 16, line 11, the phrase "a first pair of opposite sides and a second pair of opposite sides" has been amended to --a first pair of opposite sides pivotally connected to a second pair of opposite sides--.
Claim 16, lines 11-12, the phrase "the first pair" has been amended to --the first pair of opposite sides--.
Claim 16, line 15, the phrase "the second pair" has been amended to --the second pair of opposite sides--.
Claim 16, line 16, the phrase "the second pair" has been amended to --the second pair of opposite sides--.
Claim 22, line 2, the phrase "the first tool" has been amended to --the first massage tool--.

Claim 27, line 5, the phrase "each" has been amended to --each massage tool--.
Claim 27, lines 12-13, the phrase "first pair of opposite sides and a second pair of opposite sides" has been amended to --first pair of opposite sides pivotally connected to a second pair of opposite sides--.
Claim 27, line 13, the phrase "the first pair" has been amended to --the first pair of opposite sides--.
Claim 27, line 17, the phrase "the second pair" has been amended to --the second pair of opposite sides--.
Claim 27, line 18, the phrase "the user" has been amended to --the massage recipient--.
Claim 27, line 19, the phrase "the user" has been amended to -- the massage recipient--.
Claim 27, line 21, the phrase "the body portion" has been amended to --the body part--.
Claim 28, line 3, the phrase "the supported part" has been amended to --the supported body part--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Sakamoto et al. (2005/0159688) discloses a massage apparatus (Fig. 17) comprising: an openable and closeable (expansion/contraction of the extension adjusting mechanism 70a will open or close the gap between the rollers 20a, 30a, Fig. 17) rigid frame (formed of polycarbonate) comprising a pair of opposing crossbar elements (14c, 14e, Fig. 17) connected with upright elements (10e, 10f, Fig. 18), wherein the crossbar elements (14c, 14e) are connected to the upright element(s), wherein: the pair of opposing crossbar elements (14c, 14e, Figs. 17-18) support opposingly-located first (20a, Fig. 17) and second (30a, Fig. 17) massage tools mounted thereon to define between them a massage gap (there is a gap between rollers 20a, 30a, Figs. 17-18), wherein a body portion is receivable for massaging (see Figs. 3-7 and see the last sentence of the Abstract); and the upright elements (10e, 10f, Fig. 18) extend between the pair of opposing crossbar elements (14c, 14e, Figs. 17-18), the upright elements comprising a hand grip allowing gripping by a user (the stays 10e, 10f, are relatively thin, elongated members of a similar size as the handle 4a in Figs. 17-18 and thus read on the broadest reasonable interpretation of a hand grip allowing gripping) when applying massage therapy with the apparatus (this is a recitation of intended use, and a user would be able to grip at least a portion of 10e, 10f, in use); each hand grip allowing a user to selectively adjust a size of the massage gap between the first and second massage tool while applying the massage therapy to the body 
Sakamoto’s Fig. 17 embodiment is silent regarding the upright elements being a pair of opposing upright elements; wherein the crossbar elements are pivotally connected to the upright elements, the (second) upright element of the pair comprising a hand grip; each upright element comprising an upper rebar with a first threaded free end; a lower rebar with a second threaded free end, and the hand grip coupling the upper rebar to the lower rebar and including an internal threaded surface that engages both the first threaded free end and the second threaded free end, and wherein the engagement between the first threaded free end and the hand grip and the engagement between the second threaded free end and the hand grip causes the upright element to axially extend or contract, independent of the other upright element.
Lee (2007/0287604) teaches a therapeutic device for the lower limbs (Fig. 3) that includes a pair of upright elements (40, 40, 50, 51, Fig. 3) that each comprise an upper rebar (left 40, Fig. 3) with a first threaded free end (48, Fig. 4), a lower rebar (right 40, Fig. 3) with a second threaded free end (49, Fig. 4) and a hand grip (50, 51, Figs. 3-4) coupling the upper rebar to the lower rebar and including an internal threaded surface (see Fig. 4) that engages both the first threaded free end (48, Fig. 4) and the second 
However, it would have required impermissible hindsight rationale to modify the Fig. 17 embodiment of Sakamoto to utilize a pair of opposing upright elements with threaded first and second free ends that engage with a hand grip for independent contraction/extension of the upright element(s), and wherein the crossbar elements are pivotally connected to the upright elements. Therefore, claims 1, 4, 7-9, 15-17, 22, 24, 27-28, and 30-31 have been found to be allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (2005/0233839) discloses a device with a length-adjustable device by rotating a hand grip. Hartlmeier (2009/0169291) discloses a related turnbuckle adjustment device. Eschenbach (6,182,313) discloses a related massage device with a pair of opposing upright elements and a pair of opposing crossbar elements, with an adjustable mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E MILLER/Examiner, Art Unit 3785
                                                                                                                                                                                                        /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785